Lucas App. No. L-97-1457. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Lucas County. Upon consideration of the application for dismissal of appeal of R. Van Bergen, M.D., and McAlpine, Foster, Montresinos & Van Bergen, Inc., only,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
The appeal of Harold R. Stevens, M.D., Katchka, Friedman & Crider, Inc., and Toledo Hospital remains pending.
Resnick, J., not participating.